 Case: 3:19-cv-00240-WHR-SLO Doc #: 5 Filed: 07/08/20 Page: 1 of 2 PAGEID #: 34




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 TRAVIS LANIER WILLIAMS,                 :
              Plaintiff,
        v.                                    Case No. 3:19-cv-240
                                         :
 OHIO BUREAU OF MOTOR                         JUDGE WALTER H. RICE
 VEHICLES,
                                         :
              Defendant.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #3);
       OVERRULING PLAINTIFF’S OBJECTIONS THERETO (DOC. #4);
       DISMISSING COMPLAINT WITH PREJUDICE (DOC. #1); DENYING
       CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN
       FORMA PAUPERIS; JUDGMENT TO ENTER IN FAVOR OF
       DEFENDANT AND AGAINST PETITIONER; TERMINATION ENTRY




       Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Sharon L. Ovington in her Report and Recommendations, Doc.

#3, as well as upon a thorough de novo review of this Court’s file and the

applicable law, the Court ADOPTS said judicial filing in its entirety.

      Plaintiff’s Objections to the Report and Recommendations, Doc. #4, are

OVERRULED as meritless. Magistrate Judge Ovington properly concluded that

Plaintiff has failed to state a plausible claim under 42 U.S.C. § 1983 for a violation

of his alleged Fifth Amendment right to “liberty upon the roads.”
 Case: 3:19-cv-00240-WHR-SLO Doc #: 5 Filed: 07/08/20 Page: 2 of 2 PAGEID #: 35




      As the Magistrate Judge explained, it can be inferred from the allegations in

the Complaint that Plaintiff does not currently possess a valid Ohio driver’s license.

He alleges that he does not need one to operate a vehicle that is not for hire.

However, the Complaint contains no factual allegations to support a finding that

Plaintiff is exempt from the driver’s license requirement under any of the

exceptions set forth in Ohio Revised Code § 4507.03. Under these circumstances,

Defendant’s classification of Plaintiff as a “non-driver” cannot be said to violate his

constitutional rights.

      The Court DISMISSES Plaintiff’s Complaint, Doc. #1, WITH PREJUDICE.

      Given that the Court’s decision herein would not be debatable among

reasonable jurists, and because any appeal from this Court’s decision would be

objectively frivolous, Plaintiff is denied a certificate of appealability, and is denied

leave to appeal in forma pauperis.

      Judgment will be entered in favor of Defendant and against Plaintiff.

      The captioned case is terminated upon the docket records of the United

States District Court for the Southern District of Ohio, Western Division, at

Dayton.



                                                                         (tp - per Judge Rice authorization after
                                                                         his review)
Date: July 7, 2020
                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE




                                            2
